On Motion to Dismiss.
The opinion of the court was delivered by
McEnery, J.
H. Abes and Mrs. Funnell filed oppositions to the account of the executor. They appealed from adverse judgments.
The motion to dismiss is on the ground that the transcript is incomplete and the fault is imputable to the appellants. There is an affidavit in the record made by counsel for Abes, that the documents not found in the transcript were never filed, and form no part of the record. One of the documents has reference, exclusively to the opposition of Abes. Without this document he can obtain no reversal of the judgment, if it would bring about such a result. He is in the record with only his opposition. But the record is complete, and the clerk’s certificate sufficient.
The failure to file in evidence the judgment of Abes can not affect the appeal of Mrs. Funnell.
The motion to dismiss is denied.